                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ADAMS & BOYLE, P.C.,                                )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )       Docket No. 3:15-cv-0705
                                                    )       Judge Friedman
HERBERT H. SLATERY III, et al.,                     )       Magistrate Judge Frensley
                                                    )
        Defendants.                                 )



                           DEFENDANTS’ INITIAL WITNESS LIST


        Pursuant to Fed. R. Civ. P. 26(a)(3)(A)(i) and this Court’s Pretrial Order (D.E. 133), the

State Defendants hereby submit the following pretrial disclosures related to anticipated trial

witnesses:

        1.     Expect to call:

               a.     Priscilla K. Coleman, Ph.D.

               b.     Jessica Young, M.D.

               c.     Sarah Wallett, M.D.

               d.     Rebecca Terrell, MPA

               e.     Wesley F. Adams, Jr., M.D.

               f.     Vanessa Lefler, Ph.D.
                      710 James Robertson Parkway
                      Nashville, TN 37243
                      (615) 532-7864

        2.     May call:

               a.     Jeffrey Huntsinger, Ph.D.


                                                1

     Case 3:15-cv-00705 Document 136 Filed 07/12/19 Page 1 of 3 PageID #: 695
         b.    Kenneth Goodman, Ph.D.

         c.    Michael Podraza, M.D.

         d.    Sheila M. Katz, Ph.D.

         e.    Sara McClelland, Ph.D.

         f.    Allison Smith-Burk, MSW

         g.    Any other witness identified by Plaintiffs; and

         h.    Any other witness necessary for the purpose of impeachment.

                                       Respectfully submitted,

                                       HERBERT H. SLATERY III
                                       Attorney General and Reporter

                                       s/Alexander S. Rieger
                                       STEVEN A. HART (BPR # 07050)
                                       SUE A. SHELDON (BPR # 15295)
                                       ALEXANDER S. RIEGER (BPR # 029362)
                                       LINDSAY H. SISCO (BPR # 026361)
                                       MATTHEW D. CLOUTIER (BPR # 036710)
                                       AMBER L. SEYMOUR (BPR # 036198)
                                       Office of Tennessee Attorney General
                                       P. O. Box 20207
                                       Nashville, Tennessee 37202
                                       (615) 741-3505
                                       steve.hart@ag.tn.gov
                                        sue.sheldon@ag.tn.gov
                                        alex.rieger@ag.tn.gov
                                       lindsay.sisco@ag.tn.gov
                                       matt.cloutier@ag.tn.gov
                                       amber.seymour@ag.tn.gov




                                          2

Case 3:15-cv-00705 Document 136 Filed 07/12/19 Page 2 of 3 PageID #: 696
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Witness List has been served
on the following counsel of record through the Electronic Filing System on this 12th day of July,
2019:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com


      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Planned Parenthood Federation of
      Michelle Moriarty                                     America
      Center for Reproductive Rights                        123 William St., 9th Floor
      199 Water Street, 22nd Floor                          New York, NY 10038
      New York, NY 10038                                    mai.ratakonda@ppfa.org
      akatz@reprorights.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org


      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com

                                                  s/ Lindsay H. Sisco
                                              LINDSAY H. SISCO




                                                3

  Case 3:15-cv-00705 Document 136 Filed 07/12/19 Page 3 of 3 PageID #: 697
